LAURENCE R. CHEHARDY, Justice Ad Hoc,
dissenting.
Concerning assignment of Error No. 1, I do not agree that this case is on all fours with Booker. On the contrary there is no reason not to find from the facts that defendant was engaged in perpetration of a major felony. The facts suggest armed robbery — -this despite the fact the state impliedly admitted in the middle of the voir dire that no aggravating circumstances existed which would make the death penalty possible.
Assignment of Errors 2 and 3 are without merit.